DETAILED ACTION
This Non-Final Office action is in response to Applicant’s RCE filing on 06/01/2022.  Claims 1-20 are pending.  The earliest effective filing date of the present application is 09/02/2015.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 2 recites the following limitation: 

    PNG
    media_image1.png
    166
    785
    media_image1.png
    Greyscale

The examiner has been unable to find support for this limitation(s) in Applicant’s originally-filed Specification.  Applicant only mentions API (or the like) in one instance at [0082]:
[0082] In one embodiment, the applications 215 comprise a search unit 295 configured to query and retrieve information of relevance/interest to a client user 400 from one or more data sources. The data sources queried may comprise a database 225 (FIG. 1) maintained on the storage devices 220 and/or a third-party data source 120 (FIG. 1). The search unit 295 may communicate/interface with different third-party data sources 120. For example, the search unit 295 may interface with an application programming interface (API) of an online database maintained by a third-party. 
 
Simply put, there is no support for interfacing and exchanging data with an API of a remote computer to obtain a notification of a change in the completion status of the professional service.  The examiner has searched the other sections of Applicant’s originally-filed Specification and has been unable to find any support for these limitations.  This is new matter and must be removed. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) the abstract idea of receiving a request to access data, generating a display that provides data on service history information including a list of one or more professional services and a completion status of each professional service on the list; determining a change in completion status; and automatically changing the color indicator in response to a change in the completion status; where this is found to be a method of organizing human activity.  This judicial exception is not integrated into a practical application because the additional limitations of 1) an electronic device, 2) a dashboard, 3) GUI, 4) a processor, and 5) interfacing with an API to obtain continuous data, act as tools to implement the abstract idea.  


    PNG
    media_image2.png
    288
    422
    media_image2.png
    Greyscale

. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations perform computer functionality that would have been, at the time of filing, routine, conventional, and well-understood to one of ordinary skill in the art.  Essentially, the method receives data, analyzes the data, determines a change in status, and then changes a color of an indicator, where this is performed by conventional computer elements that apply the method steps to their routine functioning.  This is not significantly more than the abstract idea. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 2013/0297324 to Phillips et al. (“Phillips”) in view of U.S. Pat. Pub. No. 2006/0035206 to Clark et al. (“Clark”).

With regard to claims 1, 2, 13, 14, 17, and 18, Phillips discloses the claimed method comprising: 
 	receiving, from an electronic device, a request to access a dashboard for an online account (see e.g. [0047] where user attempts to login, and if no login info is available, the user requests to set up account, and then logs in; [0048] “For example, the server 101 can determine that the client has an account or is a member of the virtual professionals community by requesting login credentials from the client electronic device 150a-c to proceed with booking the appointment. In another embodiment, the client can have been logged in prior to submitting his or her search query.”); and 
 	generating a graphical user interface (GUI) comprising the dashboard for display on the electronic device, wherein the dashboard provides service history information for the online account, and the service history information comprises a list of one or more professional services associated with the online account and a status of each professional service of the list (see [0091], where the GUI can be generated to include a display of a history of virtual consultations conducted by and purchased by the client; [0096] “For example, the link 1015 or button 1025 can return the user to an Appointments page comprising a history of the client's purchased appointments. For example, the Appointments page can include pending appointments, previously purchased appointments, previously conducted virtual consultations, or any other history of appointments for the client.”; see Fig. 11, where users books appointment, and then is sent historical information shown in Fig. 11, where the “list of one or more professional services” is “John Smith” Adam Smith, Daniel Smith, etc., where the status of John Smith is taken by user at “1:00am 04/13/2012”, and the statuses of the other doctors are able to be added to “My Doctors”); the service history information further comprises, for each professional service of the list, a corresponding color coded indicator set to one of a plurality of colors based on a status of the professional service, and the corresponding color coded indicator adaptively changes to another one of the plurality of colors in response to a change in the status of the professional service (see e.g. [0049], [0092], where the professional service is telemedicine and these paragraphs show that the status of the professional service is can be indicated in a first and a second color, where when the telemedicine appointment is open a first color indicator will be present, and when the telemedicine appointment is unavailable then the indicator will be a different color indicating that the service is not available.  The statuses are open appointment and unavailable appointment from the doctor’s perspective.).   
	The examiner notes that the claims now recite “a completion status”, “determining, by a processor, a change in the completion status of the professional service” and automatically changing the color-coded indicator in the dashboard in response to the completion status of the professional service.  The examiner notes that the “completion status of the professional service” could relate to the status of booking completion for the professional service.  In other words, if the doctor has a booked appointment (unavailable appointment) for 1pm, Nov 1, 2022, then the completion status is one color, and if the doctor does not have a completed booked appointment for a given hour on a given day, then the color can be a different color (open appointment status color).  See e.g. [0049].  Given this interpretation, Phillips does cover the claimed subject matter.  
	Even if Phillips does not disclose a change in completion status of event, determining a change in completion status of the event, and then changing a color indicator, the concept of changing an indicator color based on a change in status from pending to complete, for instance, is not new or non-obvious.  
	One such reference is Clark at e.g. [0040] [0083] [0088] [0103] [0109] [0115] [0121] published claim 6, where Clark teaches that it would have been obvious to one of ordinary skill in the managing event status art at the time of filing to include the ability to determine a change in status of an event and automatically changing a status color based on the detected change in completion status.  Clark at [0040] [0098] discusses that the client computers, admin computer are remote from and in communication with the server 15 through the communication network 25.  Clark teaches at e.g. [0083] determining a change in status from unassigned to assigned (i.e. a completed status task), which then automatically changes the associated color on the dashboard at “After this process is fully completed, the color-coded-indicator 254 on the "Calendar" page should change colors to indicate the successful assignment of the lesson-plan 300 to the dates of the year on the calendar schedule 250.”  See also [0088] Typically, red indicates that no lesson-plan 300 has been completed, and green indicates that a lesson-plan 300 has been completed. This reminds the teacher 40 which lesson-plans 300 for which instructional courses on which dates need to be completed. Similarly, it allows an administrator 42 to review schedules in a time-efficient manner. Lesson-plans 300 must be completed and associated to an instructional course or other event on all of the instructional courses on the calendar in order for the color-coding indicators 254 on the calendar to indicate that the schedule is complete.  For claims 2, 14, and 18, see where the administrator can exchange data from an API of and receive the notifications of the various change in completion statuses at e.g. [0088] [0040] [0041] [0042] Fig. 1.  Therefore, it would have been obvious to one of ordinary skill in the event monitoring art at the time of filing to modify Phillips to include the remote monitoring and color changing capabilities of Clark, as taught above, where this is beneficial to efficiently indicate successful completion of an event to a user and remote user(s).  See e.g. Clark [0083]. 

With regard to claims 3, 15, and 19, Phillips further discloses: providing, via the dashboard, access to one or more documents prepared for the one or more professional services (see e.g. Fig. 10, including this message, the “system test”, etc. ; see Fig. 11, New Messages 1130, and “Appointment with Dr. John Smith….”).  

With regard to claims 4, 16, and 20, Phillips further discloses where the dashboard comprises one or more selectable GUI components associated with one or more functionalities (see Fig. Fig. 9, where the various buttons that are selectable, and associated with various functionalities such as “Add to Cart” selectable functionality).  

With regard to claim 5, Phillips further discloses receiving a selection of a selectable GUI component of the dashboard that is associated with a functionality for resuming completion of an incomplete user request for a professional service; and displaying a different GUI that allows a user of the online account to resume the completion of the incomplete user request from where the user last left off (see e.g. [0073] where the user starts a search, leaves, and then comes back to the webpage after closing out, where a new GUI is created, a new search is performed, and this updates the search completion list each and every time the user types in, or deletes, modifies a value in the search field).  

With regard to claim 6, Phillips further discloses receiving a selection of a selectable GUI component of the dashboard that is associated with a functionality for viewing a user request for a professional service (see Fig. 9, “Send Request”); and displaying a different GUI that provides information for the user request and that includes a current status of the user request (see Fig. 11, booked at 


    PNG
    media_image3.png
    91
    323
    media_image3.png
    Greyscale
  ).  

With regard to claim 7, Phillips further discloses receiving a selection of a selectable GUI component of the dashboard that is associated with a functionality for triggering delivery of an electronic communication relevant to the online account (see Fig. 9, “Send Request”); and sending the electronic communication based on contact information specified by a user of the online account (see Fig. 10, electronic communication).  

With regard to claim 8, Phillips further discloses receiving a selection of a selectable GUI component of the dashboard that is associated with a functionality for viewing account details of the online account (see e.g. Fig. 9, any of the selectable options); and displaying a different GUI that provides the account details (see Fig. 9, selection of “My Health” will reveal a GUI about “My Health”).  

With regard to claim 9, Phillips further discloses receiving a selection of a selectable GUI component of the dashboard that is associated with a functionality for initiating a new request for a professional service (see e.g. Fig. 7); and displaying a different GUI that provides a questionnaire for the professional service (see e.g. Fig. 8).  

With regard to claim 11, Phillips further discloses receiving a selection of a selectable GUI component of the dashboard that is associated with a functionality for searching the service history information (see [0073]); receiving one or more search terms specified by a user of the online account (see [0073]); and updating the service history information displayed in the dashboard based on the one or more search terms (see [0073]).  

With regard to claim 12, Phillips further discloses receiving a selection of a selectable GUI component of the dashboard that is associated with a functionality for filtering the service history information; receiving a selection of one or more filters selected by a user of the online account; and updating the service history information displayed in the dashboard based on the one or more filters (see Fig. 11, where the whole page is filtered according to the “heart diseases” search button clicked at the top left of the GUI).  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Phillips, Clark, in further view of U.S. Pat. Pub. No. 2010/0057884 to Brownell et al. (“Brownell”).

With regard to claim 10, Phillips further discloses receiving a selection of a GUI, as found above.  However, Phillips is silent regarding the other limitations of claim 10.  The examiner notes that the concept of exporting data, generating a document with that data, and then making that document available for download is old and well known, as shown in for example Brownell.  Brownell at e.g. [0115-123] teaches that it would have been obvious to one of ordinary skill in the download file art at the time filing to include the ability to export data, generate a file based on the exported data, and then make the file available for download from a user, as this is beneficial so that the data can be download in a file onto a device which makes the data more accessible and accessible in different and more fluid dynamic ways than simply a single file.  Therefore, it would have been obvious to one of ordinary skill in the computer arts, at the time of filing, to include the ability to export data, generate a file based on the exported data, and then make the file available for download from a user, as this is beneficial so that the data can be download in a file onto a device which makes the data more accessible and accessible in different and more fluid dynamic ways than simply a single file.  

Response to Arguments
Applicant's arguments filed 01/02/2022 have been fully considered but they are not persuasive.
Applicant argues that the claims are directed to eligible subject matter.  The examiner respectfully disagrees.  The claims relate to a method that includes receiving data and generating a display which includes, in pertinent part, where the status change of a service causes the display to output a first color and a second color.  The examiner notes that this is abstract idea.  Essentially a user selects something on the screen which causes some sort of color indicator to appear.  This is similar to a human asking another human a question, and the first human holding up a piece of paper indicating some sort of answer, such as a red piece of paper indicates stop and holding up a green piece of paper means go.  This is the abstract idea.  The displaying of this, and automation, is standard adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f); and, generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).
Next, Applicant argues that the claims are distinguishable over the prior art.  The examiner respectfully agrees and has provided a new ground of rejection above under 35 USC 103.  This renders the argument moot. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER LUDWIG/            Primary Examiner, Art Unit 3687